

Exhibit 10.91
 
CHANGE OF CONTROL AGREEMENT
 
This Change Of Control Agreement (the “Agreement”) is entered into this 8th day
of April, 2009 (the “Effective Date”), between Chordiant Software, Inc. (the
“Company”) and Marchai Bruchey (“Executive”).  This Agreement is intended to
provide Executive with the compensation and benefits described herein upon the
occurrence of specific events.
 
Whereas, Executive is employed by the Company pursuant to the terms of
Executive’s offer letter with the Company; and
 
Whereas, the Company believes it is imperative to provide Executive with certain
severance benefits, including certain equity acceleration, in the event that
Executive is terminated without Cause (as defined herein) or resigns for Good
Reason (as defined herein) in connection with a Change of Control (as defined
herein);
 
Now, Therefore, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the parties hereto
hereby agree as follows:
 
1. Termination of Employment and Change of Control Benefits.
 
(a) At-Will Employment.  Executive’s employment is at-will, which means that the
Company may terminate Executive’s employment at any time, with or without
advance notice, and with or without Cause (as defined herein).  Similarly,
Executive may resign her employment at any time, with or without advance notice
or Good Reason (as defined herein).  Executive shall not receive any
compensation of any kind, including, without limitation, severance benefits,
following Executive’s last day of employment with the Company (the “Termination
Date”), except as expressly provided herein, or as provided in any plan
documents governing the compensatory equity awards that have been or may be
granted to Executive from time to time in the sole discretion of the Company
(the “Stock Awards”).  Executive shall devote all reasonable efforts to the
performance of Executive’s duties, and shall perform such duties in good faith.
 
(b) Termination Related to a Change of Control.  If Executive’s employment is
terminated without Cause (and other than as a result of Executive’s death or
disability) or Executive resigns for Good Reason, in either case on or within
twelve (12) months after a Change of Control (a “Covered Termination”), and
provided such termination constitutes a “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)), and provided Executive
signs and allows to become effective a release substantially in the form
attached hereto as Exhibit A (the “Release”) within the time period provided
therein, then the Company shall provide Executive with the following severance
benefits (the “Benefits”):
 
(i) If the Covered Termination occurs prior to the first anniversary of the
Effective Date, the Company shall make severance payments to Executive in the
form of continuation of Executive’s base salary (at the rate in effect on the
Termination Date) for that number of months immediately following the
Termination Date equal to the product of (x) the Applicable Fraction (as defined
herein) and (y) twelve (12).  If the Covered Termination occurs on or after the
one (1) year anniversary of the Effective Date, the Company shall make severance
payments to Executive in the form of continuation of Executive’s base salary (at
the rate in effect on the Termination Date) for the first twelve (12) months
following the Termination Date.  These payments will be made on the Company’s
ordinary payroll dates, in equal installments, and will be subject to standard
payroll deductions and withholdings.  The number of months during which
severance payments are paid to Executive as calculated pursuant to this Section
1(b)(i) is hereinafter referred to as the “Severance Period”).
 
(ii) The Company will pay Executive a portion or all of Executive’s annual bonus
as determined based on the date of the Covered Termination.  If the Covered
Termination occurs prior to the one (1) year anniversary of the Effective Date,
the Company will pay Executive a portion of Executive’s annual bonus equal to
the product of (x) the Applicable Fraction and (y) the annual bonus.  If the
Covered Termination occurs on or after the one (1) year anniversary of the
Effective Date, the Company will pay Executive 100% of Executive’s annual
bonus.  The annual bonus will be calculated at one of the following rates,
whichever is higher: (1) as if both Executive and the Company achieved one
hundred (100) percent of their specified performance objectives for the year in
which the Termination Date occurs; or (2) the actual performance of the Company
and Executive, determined as of the Termination Date, as measured against the
specified performance objectives for the year in which the Termination Date
occurs.  The bonus amount will be paid over the Severance Period on the
Company’s ordinary payroll dates, in equal installments, and will be subject to
standard payroll deductions and withholdings.
 
(iii) If the Covered Termination occurs prior to the one (1) year anniversary of
the Effective Date, the Company will pay Executive an additional amount equal to
the product of (x) the Applicable Fraction and (y) $3,000.  If the Covered
Termination occurs on or after the one (1) year anniversary of the Effective
Date, the Company will pay Executive an additional amount of $3,000.  Executive
may, but is not obligated to, use this payment to pay for life insurance
benefits during the Severance Period.  This amount will be paid over the
Severance Period on the Company’s ordinary payroll dates, in equal installments,
and will be subject to standard payroll deductions and withholdings.
 
(iv) Provided that Executive elects continued coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (together with any state
or local laws of similar effect, “COBRA”), the Company will pay the premiums for
Executive’s group health (including dental and vision) insurance coverage,
including coverage for Executive’s eligible dependents, for that number of
months following the Covered Termination equal to the product of (x) the
Applicable Fraction and (y) twelve (12) if the Covered Termination occurs prior
to the one (1) year anniversary of the Effective Date or for a period of twelve
(12) months following the Covered Termination if the Covered Termination occurs
on or after the one (1) year anniversary of the Effective Date, but in no event
after such earlier date on which Executive and Executive’s eligible dependents
cease to be eligible for such coverage.  In addition, the Company will pay
premiums for Executive and Executive’s eligible dependents only for coverage for
which they were enrolled immediately prior to the Termination Date.  Executive
(and Executive’s dependents, as applicable) will be solely responsible for
making a timely and accurate election for continuation of coverage pursuant to
COBRA.  No premium payments will be made by the Company pursuant to this
paragraph following the effective date of Executive’s coverage by a health
(including dental and vision) insurance plan of a subsequent employer or such
other date on which Executive (and Executive’s dependents, as applicable) cease
to be eligible for COBRA coverage.  After the Severance Period, for the balance
of the COBRA period, if any, Executive shall maintain any such coverage at
Executive’s own expense.
 
(v) After taking into account any additional acceleration of vesting Executive
may be entitled to receive under any other plan or agreement, the Company will
accelerate the vesting of each of the Stock Awards other than the RSU such that
the following shall vest effective as of the Termination Date:  (a) if the
Covered Termination occurs prior to the one (1) year anniversary of the
Effective Date, the lesser of (A) the product of (x) the Applicable Fraction and
(y) 50% of the then-unvested shares, rights, or units, as applicable subject to
the applicable Stock Award and (B) that number of shares, rights or units
subject to such Stock Award that would have vested if Executive had worked for
the Company for a period of months beyond the Termination Date equal to the
product of (x) the Applicable Fraction and (y) twelve (12); and (b) if the
Covered Termination occurs on or after the one (1) year anniversary of the
Effective Date, the lesser of (C) 50% of the then-unvested shares, rights, or
units, as applicable subject to the applicable Stock Award and (D) that number
of shares, rights or units subject to such Stock Award that would have vested if
Executive had worked for the Company for twelve (12) additional months beyond
the Termination Date.  This acceleration of vesting will be in addition to any
acceleration of vesting of the Stock Awards that Executive would otherwise
receive under the Company’s 2000 Nonstatutory Equity Incentive Plan, 1999 Equity
Incentive Plan, 2005 Equity Incentive Plan or any other documents governing the
Stock Awards.  In addition, Executive shall have one (1) year to exercise (if
applicable) any vested Stock Awards, but in no event shall such exercise period
extend beyond the expiration of the original term of the Stock Award.  Except as
expressly set forth herein, the Stock Awards shall continue to be governed by
the terms of the applicable award agreements and equity incentive plan
documents.  Notwithstanding anything to the contrary contained herein, the
maximum number of months of accelerated vesting that may be credited to any
Stock Award under this Agreement, when added to any accelerated vesting provided
for under any award agreement or equity incentive plan documents, shall not
exceed twenty-four (24) months in the aggregate.
 
(c) Termination For Cause Procedure.  The Company may not terminate Executive’s
employment for Cause unless and until Executive receives a copy of a resolution
duly adopted by the affirmative vote of at least a majority of the Board of
Directors of the Company or any successor thereto (“Board”) finding that in the
good faith opinion of the Board, Executive was guilty of the conduct
constituting “Cause” and specifying the particulars thereof in detail.  The
Company shall provide Executive with reasonable notice of the Board vote and an
opportunity for Executive, together with Executive’s counsel, to be heard before
the Board.
 
(d) Change in Control Vesting Acceleration.  Subject to Executive’s Continuous
Service (as defined in the Company’s 2005 Equity Incentive Plan) with the
Company through the time that is immediately prior to a Change of Control, the
Company will accelerate the vesting, effective as of immediately prior to the
Change of Control, of a portion or all of the shares subject to that restricted
stock unit award that is expected to be granted to Executive on or about May 6,
2009 covering 50,000 shares of the Company’s common stock (the “RSU”), with the
amount of accelerated vesting determined as follows.  If the Change of Control
occurs prior to or on the three (3) month anniversary of the Effective Date, the
Company will accelerate the vesting of that number of shares subject to the RSU
equal to the product of (x) 1/4 and (y) the total number of shares subject to
the RSU.  If the Change of Control occurs after the three (3) month anniversary
of the Effective Date but prior to the one (1) year anniversary of the Effective
Date, the Company will accelerate the vesting of that number of shares subject
to the RSU equal to the product of (x) the number of full months of service
completed by Executive since the Effective Date (rounded up for any partial
month completed but in no event shall such number exceed 12 months) and (y) 1/12
and (z) the total number of shares subject to the RSU.   If the Change of
Control occurs on or after the one (1) year anniversary of the Effective Date,
the Company will accelerate the vesting of 100% of the then-unvested shares
subject to the RSU.  This Section 1(d) shall govern the acceleration of vesting
of the RSU.  Executive understands and agrees that she will not be entitled to
additional acceleration of vesting of the RSU under either Section 1(b)(v) above
or the Company’s 2005 Equity Incentive Plan or any successor plan.
 
2. Limitations And Conditions On Benefits
 
(a) Release Prior to Payment of Benefits.  Upon the occurrence of a Covered
Termination, and prior to the payment of any of the Benefits, Executive shall
execute, and allow to become effective, the Release within the time frame set
forth therein, but not later than the 60th day following the Termination
Date.  Such Release shall specifically relate to all of Executive’s rights and
claims in existence at the time of such execution and shall confirm Executive’s
continuing obligations to the Company (including but not limited to obligations
under any confidentiality and/or non-solicitation agreement with the
Company).  Notwithstanding the payment schedules set forth in Section 1 above,
no Benefits will be paid prior to the effective date of the Release. On the
first regular payroll pay day following the effective date of the Release, the
Company will pay Executive the Benefits Executive would otherwise have received
on or prior to such date but for the delay in payment related to the
effectiveness of the Release, with the balance of the Benefits being paid as
originally scheduled.
 
(b) Compliance with Section 409A.  It is intended that each installment of the
payments and benefits provided for in this Agreement is a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i).  For the avoidance of
doubt, it is intended that payments of the amounts set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(Section 409A of the Code, together, with any state law of similar effect,
“Section 409A”) provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the severance payments and
benefits provided under this Agreement (the “Agreement Payments”) constitute
“deferred compensation” under Section 409A and Executive is, on the Termination
Date, a “specified employee” of the Company or any successor entity thereto, as
such term is defined in Section 409A(a)(2)(B)(i) of the Code (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the
Agreement Payments shall be delayed as follows:  on the earlier to occur of (i)
the date that is six months and one day after Executive’s “separation from
service” (as defined above) or (ii) the date of Executive’s death (such earlier
date, the “Delayed Initial Payment Date”), the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the Agreement Payments that Executive would otherwise have received
through the Delayed Initial Payment Date if the commencement of the payment of
the Agreement Payments had not been so delayed pursuant to this Section 2(b) and
(B) commence paying the balance of the Agreement Payments in accordance with the
applicable payment schedules set forth in this Agreement.
 
3. Definitions.
 
(a) Definition of Applicable Fraction.  For purposes of this Agreement,
“Applicable Fraction” shall mean (i) if Executive’s Covered Termination occurs
prior to or on the three (3) month anniversary of the Effective Date, 3/12 and
(ii) if the Covered Termination occurs after the three (3) month anniversary of
the Effective Date but prior to the one (1) year anniversary of the Effective
Date, the product of (x) the number of full months of service completed since
the Effective Date (rounded up for any partial month completed) and (y)
1/12.  So, for avoidance of doubt, if the Covered Termination occurs on July 31,
2009, the Applicable Fraction is 4/12, and if the Covered Termination occurs on
June 5, 2009, the Applicable Fraction is 3/12.  In no event shall the Applicable
Fraction exceed 12/12.
 
(b) Definition of Cause.  For purposes of this Agreement, “Cause” shall mean
that Executive has committed, or there has occurred, one or more of the
following events:  (1) conviction of any felony or misdemeanor involving moral
turpitude, fraud or act of dishonesty against the Company; (2) a finding by the
Board, after a good faith and reasonable factual investigation, that Executive
has engaged in gross misconduct; or (3) material violation or material breach of
any Company policy or statutory, fiduciary, or contractual duty of Executive to
the Company; provided, however, that in the event that any of the foregoing
events occurs, the Company shall provide notice to Executive describing the
nature of such event and Executive shall thereafter have ten (10) days to cure
such event if such event is capable of being cured.
 
(c) Definition of Good Reason. For purposes of this Agreement, “Good Reason”
means that Executive voluntarily terminates employment with the Company (or any
successor thereto) if and only if:
 
(i) one of the following actions has been taken without Executive’s express
written consent:
 
(1) there is a material reduction (where material is considered greater than 5%)
in Executive’s annual base compensation from the compensation in effect
immediately preceding the Change of Control;
 
(2) there is a material change in Executive’s position or responsibilities that
represents an adverse change from Executive’s position or responsibilities from
those in effect at any time within ninety (90) days preceding the date of the
Change of Control or at any time thereafter;
 
(3) Executive is required to relocate Executive’s principal place of employment
to a facility or location that would increase Executive’s one way commute
distance by more than twenty-five (25) miles;
 
(4) the Company (or any successor thereto) materially breaches its obligations
under this Agreement or any other then-effective employment agreement with
Executive; or
 
(5) any acquirer, successor or assignee of the Company fails to assume and
perform, in all material respects, the obligations of the Company hereunder; and
 
(ii) Executive provides written notice to the Company’s Board within the thirty
(30) day period immediately following such action; and
 
(iii) such action is not remedied by the Company within thirty (30) days
following the Company’s receipt of such written notice; and
 
(iv) Executive’s resignation is effective not later than sixty (60) days after
the expiration of such thirty (30) day cure period.
 
The termination of Executive’s employment as a result of Executive’s death or
disability will not be deemed to be a Good Reason.
 
(d) Definition of Change of Control.  For purposes of this Agreement, a “Change
of Control” means: (i) a dissolution, liquidation or sale of all or
substantially all of the assets of the Company; (ii) a merger or consolidation
in which the Company is not the surviving corporation; (iii) a reverse merger in
which the Company is the surviving corporation but the shares of the Company’s
common stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise; or (iv) the acquisition by any person, entity or group within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or any comparable successor provisions (excluding
any employee benefit plan, or related trust, sponsored or maintained by the
Company or any Affiliate of the Company) of the beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act, or comparable
successor rule) of securities of the Company representing at least fifty percent
(50%) of the combined voting power entitled to vote in the election of
directors.
 
4. Best After Tax.
 
(a) If any payment or benefit (including payments and benefits pursuant to this
Agreement) that Executive would receive in connection with a Change of Control
from the Company or otherwise (“Transaction Payment”) would (a) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (b) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Company shall cause to be determined, before
any amounts of the Transaction Payment are paid to Executive, which of the
following two alternative forms of payment would result in Executive’s receipt,
on an after-tax basis, of the greater amount of the Transaction Payment
notwithstanding that all or some portion of the Transaction Payment may be
subject to the Excise Tax: (1) payment in full of the entire amount of the
Transaction Payment (a “Full Payment”), or (2) payment of only a part of the
Transaction Payment so that Executive receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”) .  For purposes
of determining whether to make a Full Payment or a Reduced Payment, the Company
shall cause to be taken into account all applicable federal, state and local
income and employment taxes and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes).  If a
Reduced Payment is made, (x) Executive shall have no rights to any additional
payments and/or benefits constituting the Transaction Payment, and (y) reduction
in payments and/or benefits shall occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of equity awards other
than stock options; (3) cancellation of accelerated vesting of stock options;
and (4) reduction of other benefits (if any) paid to Executive.  In the event
that acceleration of compensation from Executive’s equity awards is to be
reduced, such acceleration of vesting shall be canceled in the reverse order of
the date of grant.
 
(b) The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
of Control shall make all determinations required to be made under this Section
4.  If the independent registered public accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.
 
(c) The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen (15)
calendar days after the date on which Executive’s right to a Transaction Payment
is triggered or such other time as reasonably requested by the Company or
Executive.  If the independent registered public accounting firm determines that
no Excise Tax is payable with respect to the Transaction Payment, either before
or after the application of the Reduced Amount, it shall furnish the Company and
Executive with detailed supporting calculations of its determinations that no
Excise Tax will be imposed with respect to such Transaction Payment.  Any good
faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.
 
5. Other Employment Terms and Conditions.  The employment relationship between
the parties shall be governed by the general employment policies and procedures
of the Company, including those relating to the protection of confidential
information and assignment of inventions; provided, however, that when the terms
of this Agreement differ from or are in conflict with the Company’s general
employment policies or procedures, this Agreement shall control.
 
6. General Provisions.
 
(a) This Agreement, including all exhibits hereto, constitutes the complete,
final and exclusive embodiment of the entire agreement between the parties with
regard to the subject matter hereof.  It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises or
representations.  Notwithstanding the foregoing, nothing in this Agreement shall
affect the parties’ obligations under the Stock Awards (except as expressly set
forth herein) or Executive’s Employee Proprietary Information and Inventions
Agreement.  This Agreement cannot be modified except in a writing signed by
Executive and a duly-authorized member of the Board.
 
(b) Whenever possible, each provision of this Agreement will be interpreted in
such a manner as to be effective under applicable law.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.  Any
invalid or unenforceable provision shall be modified so as to be rendered valid
and enforceable in a manner consistent with the intent of the parties insofar as
possible.
 
(c) Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Executive or
the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
 
(d) This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.  Facsimile signatures shall be deemed as effective as
originals.
 
(e) This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective successors, assigns,
heirs, executives and administrators, except that Executive may not assign any
of her duties hereunder and she may not assign any of her rights hereunder
without the written consent of the Company.  This Agreement shall be interpreted
and enforced in accordance with the laws of the State of California.
 
(f) If either party hereto brings any action to enforce such party’s rights
hereunder, the prevailing party in any such action shall be entitled to recover
such party’s reasonable attorneys’ fees and costs incurred in connection with
such action.
 
(g) For purposes of construction, this Agreement shall be deemed to have been
drafted by the Company, and the rule of construction of contracts that
ambiguities are construed against the drafting party shall be applied against
the Company.
 
(h) Any notice required to be given or delivered to the Company under the terms
of this Agreement shall be in writing and addressed to the Corporate Secretary
of the Company at its principal corporate offices.  Any notice required to be
given or delivered to Executive shall be in writing and addressed to Executive
at the address indicated herein or to the last known address provided by
Executive to the Company.  All notices shall be deemed to have been given or
delivered upon: personal delivery; three (3) days after deposit in the United
States mail by certified or registered mail (return receipt requested); one (1)
business day after deposit with any return receipt express courier (prepaid); or
one (1) business day after transmission by facsimile or e-mail.
 

                                                              .
 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Agreement as of the date
written below.
 

 
s/ Marchai Bruchey
 
Marchai Bruchey
         
Address:
  
         
 
         
 
         
Date:
  4/7/09
                 
CHORDIANT SOFTWARE, INC.
         
/s/ Steven R. Springsteel
 
Name: Steven R. Springsteel
 
Title:  President & CEO
         
Date:
  4/8/09
       


                                                       .
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
RELEASE AGREEMENT FOR EMPLOYEES 40 YEARS OF AGE OR OLDER
 
I understand and agree completely to the terms set forth in the Chordiant
Software, Inc. Change of Control Agreement (the “Agreement”).
 
I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between
Chordiant Software, Inc. (the “Company”) and me with regard to the subject
matter hereof.  I am not relying on any promise or representation by the Company
that is not expressly stated therein.  Certain capitalized terms used in this
Release are defined in the Agreement.
 
I hereby confirm my obligations under my Proprietary Information and Inventions
Agreement.
 
Except as otherwise set forth in this Release, I hereby generally and completely
release Chordiant Software, Inc. and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns (collectively,
the “Released Parties”) from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement
(collectively, the “Released Claims”).  The Released Claims include, but are not
limited to:  (1) all claims arising out of or in any way related to my
employment with the Company, or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and
the California Fair Employment and Housing Act (as amended).  Notwithstanding
the foregoing, the following are not included in the Released Claims (the
“Excluded Claims”): (1) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party, the charter, bylaws, or operating agreements of the Company, or under
applicable law; or (2) any rights which are not waivable as a matter of law.  In
addition, nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding.  I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.
 
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily sign it sooner); (d) I have seven
(7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release provided
that I do not revoke it (“Effective Date”).
 
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder, including but not limited to any unknown claims.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.
 
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not revoke it thereafter.



 
Marchai Bruchey
       
Sign:
         
Date:
 


 
 

--------------------------------------------------------------------------------

 
